DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 9/15/2022.  As directed by the amendment, claims 1 and 13 have been amended [Note: although the claim set filed 9/15/2022 does not identify claim 13 as having been amended, claim 13, line 1 has been amended to recited “claim 2” rather than “claim 1” as previously presented]. Claims 1-13 and 15-21 are pending in the instant application.
Applicant has amended the claims to remove matter not supported by the provisional application; the priority date of the claims is now that of the provisional application, that is, 2/13/2019.
Applicant has resubmitted Figs. 1, 2, 4 and 5 in grayscale. Applicant argues on page 9 of Remarks filed 9/15/2022 (hereinafter “Remarks”) that “the images illustrate aspects of the invention, such as three-dimensional detail, positioning, interaction and use of the tracheostomy plate decorative cover, that cannot be accurately or adequately depicted by line drawings.” The Examiner disagrees. The instant Figures do not illustrate one of the exempted types of images described in 37 CFR 1.84(b)(1) and MPEP 608.02.VII.B, and line drawings would actually be clearer, because in the grayscale drawings and photographs, it is difficult to discern details and Fig. 5, in particular, is blurry. The objection to the drawings is updated below.
Applicant does not address the objection to the specification; the objection to the specification is maintained below.
Regarding the rejections under 35 USC 112, Applicant states on page 10 of Remarks that, “The Examiner contends the claims are ambiguous…Applicant invites the Examine to provide suggested changes to the claims.” This does not adequately  address the rejections under 35 USC 112. To the extent that corrections were evident to the Examiner, they were proposed in the previous Office Action mailed 3/15/2022; however, while the Examiner can attempt to guide Applicant, Applicant is ultimately the one responsible for ensuring that their claims are definite. Applicant did not sufficiently clarify claim 1 because they did not make all of the suggested corrections thereto (they left out the offsetting commas necessary to clarify that the cover does not cover the openings), they did not address the issue with claim 6 by either amending the claim to make it clear that the plate and/or neck strap is/are being positively recited, or if only an opening in the decorative cover that corresponds to an opening for a neck strap is being recited, and the antecedent basis issue, clarity and scope of claim 13 were not addressed (e.g. Applicant did not amend the claims to read as understood by the Examiner). The rejections of the claims under 35 USC 112 are updated/maintained below.

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive.
Applicant argues on page 14 of Remarks that “The Examiner has not provided a rational reason why someone would take a cover like the one in Plough and place it on a trach plate...Plough teaches covering a stoma…Born teaches altering the plate itself…not using a cover.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Contrary to Applicant’s assertion, the Examiner did provide a rational reason for arriving at the claimed invention in light of the prior art, see pages 8-10 of the Office Action mailed 3/15/2022 (and maintained below), namely that everyone is familiar with decals, including in the medical field (see e.g. previously-cited pumppeelz.com), even specifically stoma-plate-covering decals (see previously-cited Plough), and thus in light of the combination of references, where Russell teaches a trach plate, Born teaches decorating trach plates and Plough teaches a decorative cover/decal for a stoma plate [the Examiner respectfully notes that a tracheostoma is a type of stoma, thus a trach plate is a simply a particular kind of stoma plate, such that the teachings of Plough are directly applicable to Russell], providing a cover/decal for a trach plate as claimed would have been obvious to an artisan before the effective filing date of the claimed invention in order to allow for easy and full-coverage customization of the trach plate of Russell. Therefore, the rejection in view of Russell, Born and Plough is maintained below.

Applicant further argues on page 14 of Remarks that “there is no teaching for placing a cover on a trach plate.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Applicant appears to be contending that the claims should be allowed because no single reference teaching placing a co-extensive decorative cover on a trach plate was found in the limited time given for search. The Examiner reminds the Applicant that a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. MPEP 2141 (emphasis added). The Examiner has provided a rejection under 35 USC 103 with sufficient motivation/reasoning regarding the obviousness to an artisan at the time of invention to combine the prior art references to arrive at the instantly claimed invention, which establishes a prima facie case for obviousness; therefore, the burden is shifted to Applicant to provide additional evidence of nonobviousness. MPEP 2142. (emphasis added). Applicant has provided no such evidence, and given the universal familiarity with decals, it is unclear what evidence could be provided to refute the obviousness of a trach decal in view of the teachings of Russell, Born and Plough.  

Applicant argues on page 14 of Remarks that “Massulo would change the principle of operation of P[l]ough which uses adhesive,” asserting that, “It would not have been obvious not to use adhesive…movement would dislodge the cover if not adhesively attached….Massulo…does not have the same problem.”
The Examiner respectfully disagrees on all points. Using a different type of attachment means for the cover would not change the principle operation of Plough [or modified Russell] because the cover would still attach to the stoma [trach] plate [the Examiner respectfully notes that the rejection is not based on a modification of Plough, but rather a modification of the cover taught in view of Russell, Born and Plough]. Moreover, Applicant has provided no objective evidence that “movement would dislodge the cover if not adhesively attached.” In contrast, Plough demonstrates that other, non-adhesive attachment means are suitable (e.g. col. 18, lines 27-31), and contrary to Applicant’s assertion that Massulo does not have the same problem, the toilet seat of Massulo does move (up and down) and the static cling cover thereof is understood to remain suitably held in place despite this movement. Also, all artisans before the effective filing date of the claimed invention would have been familiar with the staying-power of static cling decals, as evidenced by the ubiquitous car window decals that can be seen while driving anywhere in the US. Therefore, Applicant’s argument that a static cling decal would be dislodged if placed on a trach plate are unconvincing; the rejection of the claims in view Russell, Born, Plough and Massulo are maintained/updated below.

Applicant argues on page 14 of Remarks that Massulo is not analogous art because “a toilet is not worn, not a medical device, not used on medical devices and not use for medical purposes.”
In response to applicant's argument that Massulo is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the fact that the cover/decal is intended to be used on a trach plate has very little impact on the cover/decal other than the shape. Therefore, the Examiner is of the opinion that the field of endeavor with which Applicant is concerned is the broad art of decals. Moreover, regardless of the field, Massulo is clearly pertinent to the particular problem with which the applicant was concerned, that is, how to (removably) attach a cover/decal to the corresponding surface to be decorated thereby. Thus, the rejections in view of Massulo are maintained/updated below.

Drawings
Per 37 CFR 1.84(b)(1) and MPEP 608.02.VII.B, “Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention.” Because the instant drawings do not illustrate one of the exempted types of images described in 37 CFR 1.84(b)(1) and MPEP 608.02.VII.B, a photograph or grayscale image is not the only practical medium for illustrating the claimed invention and thus the photograph or grayscale images within the instant drawings should be replaced by line drawings. Figures 1, 2, 4, 5 should be submitted as line drawings.

Specification
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract is currently two paragraphs.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and thus its dependent claims) has been amended to recite the cover “for use on a human body.” This reads as though the cover itself goes on/is applied to the body; however, in light of the specification, it is clear that the cover is for use on/application to a trach plate. It is unclear what further structural limitation is intended to be conveyed by the newly recited intended use. For purposes of examination, prior art that discloses/teaches a trach plate on a trach tube in a tracheostomy in a human will be considered to read on this new limitation.
Claim 1 (and thus its dependent claims), lines 4-5 recite that the cover “coextensively covers and surrounds openings of an outward facing surface,” which reads as though the cover occludes, i.e. “covers”, the openings. However, in light of the specification, this is clearly not the case; the cover has openings that correspond to the openings of the tracheostomy plate specifically so as to not occlude the openings, and is otherwise coextensive with the outward facing surface of the plate. Therefore, for purposes of examination, as best understood, the claim will be considered to read “coextensively covers, and surrounds openings of, an outward facing surface”.
Regarding claim 6, it is unclear what is being claimed. Is “the tracheotomy plate that also attaches” the same plate of claim 1 (because of the use of “the”), or a different plate (since the plate of claim 1 is not said to be attachable to a neck strap)? Is the claim attempting to claim the plate and/or the neck strap? Or is the claim trying to infer an opening in the cover that corresponds to a neck strap opening (e.g. similar to claim 5)? As best understood, it is the latter, but the claim must make it clear what exactly about the cover of claim 1 is being limited by claim 6.
Claim 13 (and thus its dependent claim 21) recites the limitation "the decorative covers" (plural) in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, lines 3 and 5 of claim 13 and lines 5 and 6 of claim 21 recite “the decorative cover,” wherein it is unclear at these points as to which cover is being referred, since a plurality was recited. Additionally, the preamble of claim 13 is directed to a singular cover, whereas the body of the claim is directed to multiple covers (as well as a sheet-like material), that is, the scope of the cover in the preamble is that of a singular cover because the cover of claim 1 coextensively covers a single tracheostomy plate, i.e. it does not/cannot encompass a plurality of covers attached to a sheet per the body of the claim 13 because these, as a combination, would not coextensively cover a single tracheostomy plate, which renders the scope of the entire claim indeterminate. It is also unclear how the cover is to be “used” per line 5 while on the sheet-like material. For purposes of examination, claim 13 will be considered as if it had been presented in quasi-independent form, e.g. “A plurality of tracheostomy plate decorative covers, including a decorative cover according to claim 1, removably attached to a sheet-like piece of material in a laid out group for storage and to permit removal of the decorative cover according to claim 1 for attachment to an outward facing surface of a tracheostomy plate.”, and claim 21 will be considered as if it read “A method of using the plurality of tracheostomy plate decorative covers of claim 13, comprising: removing according to claim 1 from the sheet-like piece of material”.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 5,060,645; hereinafter “Russell”) in view of Born (US 5,616,116; hereinafter “Born”) and Plough et al. (US 8,464,708 B2; hereinafter “Plough”).
Regarding claim 1, Russell discloses a tracheostomy plate (collar member 14) (Fig. 4) that attaches to a tracheostomy tube (tracheostomy tube 12) (Fig. 1) that positions in a tracheostomy that is fully capable of being in a human body (col. 1), the tracheostomy play having openings (opening 18, openings 22, slots 24) on an outward facing surface (facing the viewer in Figs. 1/4), but Russell is silent regarding a tracheostomy plate decorative cover for use on a human body configured to cover the tracheostomy plate, the decorative cover comprising a thin piece of material sized and shaped such that the decorative cover coextensively covers, and surrounds the openings of the outward facing surface of the tracheostomy plate, when the tracheostomy plate is attached to the tracheostomy tube that is positioned in the tracheostomy, wherein: 
the piece of material comprises a front surface and an opposite back surface defined by and extending between a left side and an opposite right side and a top side and an opposite bottom side; 
the front surface is configured to display a decorative image that decorates the appearance of the outward facing surface of the tracheostomy plate when the decorative cover is positioned on the tracheostomy plate attached to the tracheostomy tube positioned in the tracheostomy; and 
the back surface is configured to position on the outward facing surface of the tracheostomy plate such that the decorative cover is securable to the tracheostomy plate.
However, decorative decals were well known to all artisans before the effective filing date of the claimed invention, with Born demonstrating that it was known in the tracheostomy art before the effective filing date of the claimed invention to provide a tracheostomy plate for use on a human body with a front surface configured to display ornamentation that decorates the appearance of the outward facing surface (Fig. 1; col. 3, lines 26-28), and Plough demonstrating that it was known in the stoma art before the effective filing date of the claimed invention to provide a stoma plate decorative cover (cover 560, 720, 722 OR 730) (Figs. 7A-B) configured to cover a stoma plate/surface (e.g. pneumostoma management device 201 or dome 524) (Figs. 2A-B OR Fig. 5A) on a human body (Fig. 3A), the decorative cover comprising a thin piece of material (Fig. 5A or 7B; col. 17, lines 32-53, col. 19, lines 8-9, and col. 20, lines 15-23) sized and shaped such that the decorative cover coextensively covers, and accommodates features of, an outward facing surface of the stoma plate/surface when the stoma plate/surface is attached to a stoma tube (tube 240 or sleeve 510) that is positioned in the stoma (Figs. 7A-B in view of Fig. 2A&D and Fig. 5A, where Fig. 2D teaches indents 262 that correspond to tabs 236 and covering the entirety of the outward facing surface and Fig. 5A teaches both an opening in the cover (aperture 562) that corresponds with an opening of the dome (defined by threated fitting 539) and wherein the cover is coextensive with the outward facing surface of the dome), wherein: 
the piece of material comprises a front surface (e.g. facing the viewer in Fig. 7A, to the left in Fig. 7B) and an opposite back surface (e.g. facing away from the viewer in Fig. 7A, to the right in Fig. 7B) defined by and extending between a left side and an opposite right side and a top side and an opposite bottom side (the top, bottom, left and right sides in Fig. 7A); 
the front surface is configured to display a decorative image that decorates the appearance of the outward facing surface of the stoma plate/surface when the decorative cover is positioned on the stoma plate/surface attached to the stoma tube positioned in the stoma (e.g. Fig. 7A; col. 14, lines 7-52, col. 17, lines 41-43 and col. 18, line 60-col. 19, line 7); and 
the back surface is configured to position on the outward facing surface of the stoma plate/surface such that the decorative cover is securable to the stoma plate/surface (col. 17, lines 32-39 and col. 18, line 60-col. 19, line 7).
Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the tracheostomy plate system of Russell to include a tracheostomy plate decorative cover as claimed, i.e. a decorative decal configured to coextensively overlay the outer surface of the plate while accommodating/ without obscuring the operative holes therein, as taught by Born and Plough, in order to provide the predictable result of a well-known means for allowing for easy customization for making the tracheostomy plate more attractive and/or less conspicuous (Born col. 3, lines 26-36; Plough col. 14, lines 7-52, col. 17, lines 41-43 and col. 18, line 60-col. 19, line 7) in a way fully covers the front surface for maximum decoration/concealment but that doesn’t interfere with the functionality of the tracheostomy plate.
Regarding claim 5, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Russell as modified to include a cover that is coextensive with, and accommodates the openings of, the outer surface of the tracheostomy plate as discussed above further discloses/teaches a tracheostomy tube opening (corresponding to opening 18), a first neck strap opening (corresponding to left slot 24), and second neck strap opening (corresponding to right slot 24) each extending through the front surface and the back surface of the decorative cover (so as to allow the respective elements, i.e. tube and straps, to be passed therethrough per the functionality of the plate as discussed above) and configured to correspond to a tracheostomy tube opening (18), a first neck strap opening (left slot 24), and second neck strap opening of the tracheostomy plate (right slot 24) (Russell Fig. 4).  
Regarding claim 6, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Russell as modified to include a cover that is coextensive with, and accommodates the openings of, the outer surface of the tracheostomy plate as discussed above further discloses/teaches wherein the decorative cover is further configured to cover the tracheostomy plate that also attaches to a tracheostomy plate neck strap (tape 26) (Russell Fig. 4).  
Regarding claim 7, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Russell in view of Born and Plough anticipates wherein the decorative image comprises a cartoon or caricature image, because to be given patentable weight, the printed matter and associated product must be in a functional relationship. However, where a product merely serves as a support for printed matter, no functional relationship exists. See MPEP 2111.05.I. Since no functional relationship exists, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP 2112.01.III. Since Plough educates Russell in view of Born and Plough to include an image, the nature of the image is entirely design choice/carries no patentable weight, and even if it did, it would have been obvious to an artisan before the effective filing date for the image to be a cartoon or caricature image, in order to appeal to younger users.
Regarding claim 8, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Plough further educates Russell in view of Born and Plough to include wherein the decorative image comprises a pattern or graphic design (e.g. the flower design of Plough Fig. 7A).  
Regarding claim 9, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Plough further educates Russell in view of Born and Plough to include wherein the decorative image comprises an animate or inanimate image (e.g. the flower design of Plough Fig. 7A).  
Regarding claim 10, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Plough further educates Russell in view of Born and Plough to include wherein the decorative image comprises one or more colors (e.g. the flower design of Plough Fig. 7A in view of Plough col. 18, lines 61-62 and col.19, lines 6-7).  
Regarding claim 11, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Plough further educates Russell in view of Born and Plough to include wherein the piece of material comprises a plastic piece of material (col. 17, lines 51-53, col. 19, lines 8-19, and col. 20, lines 15-23), for the obvious purpose of using a known suitable material for the expected result of a robust decal.  
Regarding claim 12, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Russell as modified to include a cover that is coextensive with, and accommodates the openings of, the outer surface of the tracheostomy plate as discussed above further discloses/teaches wherein the piece of material comprises an oval shaped piece of material (Russell Fig. 4, where the tracheostomy plate is oval and thus the coextensive cover/decal would be oval).  
Regarding claim 13, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Plough further educates Russell in view of Born and Plough to include, as best understood, a plurality of decorative covers removably attached to a sheet-like piece of material, wherein the decorative cover is further configured to removably attach in a laid out group of the decorative covers on the sheet-like piece of material for storage and use of the decorative cover (Plough Fig. 7A), because it would have been obvious to an artisan before the effective filing date of the claimed invention for the system of Russell in view of Born and Plough to include a plurality of covers according to claim 1, e.g. with a variety of image options, on a typical decal sheet, in order to provide the expected result of easily-accessible/marketable customization options for the plate and/or multiple plates.  
Regarding claim 18, Russell in view of Born and Plough teaches a method of using the tracheostomy plate decorative cover of claim 1, comprising: 
positioning the back surface of the decorative cover on the outward facing surface of the tracheostomy plate such that the decorative cover is securable to the tracheostomy plate and the decorative image is displayed from the front surface of the decorative cover (Russell Fig. 4 in view of the cover/decal discussed above regarding claim 1) such that the decorative image decorates the appearance of the outward facing surface of the tracheostomy plate while attached to the tracheostomy tube positioned in the tracheostomy (Russell Fig. 1 in view of the cover/decal discussed above regarding claim 1), because any artisan at the time of invention would have understood that this would have been the standard method for applying a cover/decal of claim 1 as discussed above to the front surface of the tracheostomy plate of Russell Fig. 4, i.e. the user takes the adhesive back of the cover/decal and applies it to the front surface of the tracheostomy plate so as to display the decorative front of the cover/decal outward; and 
wherein Russell further teaches further comprising attaching the tracheostomy plate, with the decorative cover positioned thereon, to the tracheostomy tube positioned in the tracheostomy (Fig. 1; col. 3, lines 6-10), because it would have been obvious to an artisan before the effective filing date of the claimed invention to put the cover/decal on before attaching the plate to the tube, because this would allow the user to more easily access/see the plate for better alignment of the cover/decal with the plate (Russell, col. 2, lines 64-67).  
Regarding claim 19, Russell in view of Born and Plough teaches a method of using the tracheostomy plate decorative cover of claim 6, comprising: 
positioning the back surface of the decorative cover on the outward facing surface of the tracheostomy plate such that the decorative cover is securable to the tracheostomy plate and the decorative image is displayed from the front surface of the decorative cover (Russell Fig. 4 in view of the cover/decal discussed above regarding claim 1) such that the decorative image decorates the appearance of the outward facing surface of the tracheostomy plate while attached to the tracheostomy tube positioned in the tracheostomy (Russell Fig. 1 in view of the cover/decal discussed above regarding claim 1), because any artisan at the time of invention would have understood that this would have been the standard method for applying a cover/decal of claim 1 as discussed above to the front surface of the tracheostomy plate of Russell Fig. 4, i.e. the user takes the adhesive back of the cover/decal and applies it to the front surface of the tracheostomy plate so as to display the decorative front of the cover/decal outward; and 
wherein Russell further discloses attaching the tracheostomy plate neck strap to the tracheostomy plate (Russell col. 2, lines 60-64).  
Regarding claim 20, Russell in view of Born and Plough teaches a method of using the tracheostomy plate decorative cover of claim 5, comprising: 
positioning the back surface of the decorative cover on the outward facing surface of the tracheostomy plate such that the decorative cover is securable to the tracheostomy plate and the decorative image is displayed from the front surface of the decorative cover (Russell Fig. 4 in view of the cover/decal discussed above regarding claim 1) such that the decorative image decorates the appearance of the outward facing surface of the tracheostomy plate while attached to the tracheostomy tube positioned in the tracheostomy (Russell Fig. 1 in view of the cover/decal discussed above regarding claim 1), because any artisan at the time of invention would have understood that this would have been the standard method for applying a cover/decal of claim 1 as discussed above to the front surface of the tracheostomy plate of Russell Fig. 4, i.e. the user takes the adhesive back of the cover/decal and applies it to the front surface of the tracheostomy plate so as to display the decorative front of the cover/decal outward; 
wherein Russell further teaches attaching the tracheostomy plate, with the decorative cover positioned thereon, to the tracheostomy tube (Fig. 1; col. 3, lines 6-10), because it would have been obvious to an artisan before the effective filing date of the claimed invention to put the cover/decal on before attaching the plate to the tube, because this would allow the user to more easily access/see the plate for better alignment of the cover/decal with the plate (Russell, col. 2, lines 64-67); and  
wherein Russell further discloses attaching the tracheostomy plate neck strap to the tracheostomy plate (Russell col. 2, lines 60-64).  
Regarding claim 21, Russell in view of Born and Plough teaches a method of using the tracheostomy plate decorative cover of claim 13, comprising: 
wherein Plough further teaches removing one of the decorative covers from the sheet-like piece of material (Plough, col. 18, lines 64-66); and 
positioning the back surface of the removed decorative cover on the outward facing surface of the tracheostomy plate such that the decorative cover is securable to the tracheostomy plate and the decorative image is displayed from the front surface of the decorative cover (Russell Fig. 4 in view of the cover/decal discussed above regarding claim 1) such that the decorative image decorates the appearance of the outward facing surface of the tracheostomy plate while attached to the tracheostomy tube positioned in the tracheostomy (Russell Fig. 1 in view of the cover/decal discussed above regarding claim 1), because any artisan at the time of invention would have understood that this would have been a standard method for separating a cover/decal of claim 1 from a sheet of covers/decals and applying the cover/decal of claim 1 as discussed above to the front surface of the tracheostomy plate of Russell Fig. 4, i.e. the user removes the desired cover/decal from the sheet, takes the adhesive back of the cover/decal and applies it to the front surface of the tracheostomy plate so as to display the decorative front of the cover/decal outward.

Claims 2-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Born and Plough as applied to claim 1 above, and further in view of Massullo (US 8,898,941 B2; hereinafter “Massullo”).
Regarding claims 2 and 3, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, but Russell in view of Born and Plough is silent regarding wherein the back surface is configured to removably adhere to the outward facing surface of the tracheostomy plate by cohesive forces without an adhesive, e.g. configured to removably cling to the outward facing surface of the tracheostomy plate without an adhesive. However, Massullo, which is available as analogous prior art because it is in the broadly defined art of covers/decals, and it was concerned with the same problem with which Applicant was concerned, namely, how to connect a thin cover/decal to a corresponding surface for decoration of said surface by said cover/decal, demonstrates that it was known in the art of decorative covers/decals at the time of invention for a cover/decal to be either bonded by adhesive as taught by Plough, or wherein the back surface is configured to removably adhere to the outward facing surface of the tracheostomy plate by cohesive forces without an adhesive, e.g. configured to removably cling to the outward facing surface of the tracheostomy plate without an adhesive (Massullo col. 2, lines 12-17; col. 3, lines 30-33 and 56-63). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the decal/cover of Russell in view of Born and Plough such that the back surface is configured to removably adhere to the outward facing surface of the tracheostomy plate by cohesive forces without an adhesive, e.g. configured to removably cling to the outward facing surface of the tracheostomy plate without an adhesive as taught by Massullo, in order to provide the predictable result of a cover/decal that can be easily removed without residue, e.g. for cleaning or replacement of the plate, or better orientation of the cover/decal if initially placed incorrectly, or to switch out with a different design, and reapplied as desired (Massullo, col. 2, lines 10-16).
Regarding claim 4, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Plough further educates Russell in view of Born and Plough to include wherein the back surface is configured to adhere to the outward facing surface of the tracheostomy plate (Plough col. 18, lines 60-63), but Russell in view of Born and Plough silent regarding wherein said adhesion is removable. However, Massullo, which is available as analogous prior art because it is in the broadly defined art of covers/decals, and it was concerned with the same problem with which Applicant was concerned, namely, how to connect a thin cover/decal to a corresponding surface for decoration of said surface by said cover/decal, teaches that it was known in the art of decorative covers/decals at the time of invention for a cover/decal to be removably adhered (Massullo col. 2, lines 12-17). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the decal/cover of Russell in view of Born and Plough to be removably adhered as taught by Massullo, in order to provide the predictable result of a cover/decal that can be removed, e.g. for cleaning or replacement of the plate, or better orientation of the cover/decal if initially placed incorrectly, or to switch out with a different design (Massullo, col. 2, lines 10-16).
Regarding claims 15 and 16, Russell in view of Born, Plough and Massullo teaches a method of using the tracheostomy plate decorative cover of claim 2, comprising positioning the back surface of the decorative cover on the outward facing surface of the tracheostomy plate and attaching the decorative cover to the tracheostomy plate such that the decorative cover is secured to the tracheostomy plate and the decorative image is displayed from the front surface of the decorative cover (Russell Fig. 4 in view of the cover/decal discussed above regarding claim 1) such that the decorative image decorates the appearance of the outward facing surface of the tracheostomy plate while attached to the tracheostomy tube positioned in the tracheostomy (Russell Fig. 1 in view of the cover/decal discussed above regarding claim 1), because any artisan at the time of invention would have understood that this would have been the standard method for applying a static cling cover/decal of claim 2 as discussed above to the front surface of the tracheostomy plate of Russell Fig. 4, i.e. the user takes the static cling back of the cover/decal and applies it to the front surface of the tracheostomy plate so as to display the decorative front of the cover/decal outward.  
Regarding claim 17, Russell in view of Born, Plough and Massullo teaches a method of claim 15, wherein Russell further teaches further comprising attaching the tracheostomy plate, with the decorative cover positioned thereon, to the tracheostomy tube (Fig. 1; col. 3, lines 6-10), because it would have been obvious to an artisan before the effective filing date of the claimed invention to put the cover/decal on before attaching the plate to the tube, because this would allow the user to more easily access/see the plate for better alignment of the cover/decal with the plate (Russell, col. 2, lines 64-67).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHRYN E DITMER/Primary Examiner, Art Unit 3785